                                                                          Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 1 of 20




                                                                                                                                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                                                                                                                                                                   OF NEW MEXICO
Barbara Andersen                                                                                                                                                                                                         )
        Plaintiff                                                                                                                                                                                                        )   Case 20-cv- 00553-JFR
v.                                                                                                                                                                                                                       )
Unknown Defendant                                                                                                                                                                                                        )
       Defendant                                                                                                                                                                                                        )

                                                                                                                                                                                                                                VERIFIED AMENDED COMPLAINT

                                                            Barbara Andersen, as her own attorney, files this amended verified complaint for against

Unknown Defendant. In support of her complaint, Andersen states as follows.

                                                            1.                                                           Andersen is currently a resident of Chicago, Cook County, Illinois. Andersen is a

licensed attorney in good standing since 1998. Andersen was a former partner at a large national law

firm in Chicago until the recession. Andersen has since practiced at a smaller firm and, later, under her

own law firm. Andersen’s law practice was/is mostly focused on real estate litigation in Illinois state

court; Andersen’s specialized area was title insurance, lien priority disputes and fraud litigation.

Andersen has had a few cases in federal court; however, state court is mainly where she has practiced in

her career.

                                                            2.                                                           Forrest Fenn (“Fenn”) was a resident of Santa Fe, New Mexico. Counsel for Fenn has

advised this Court that Fenn is deceased in this Court’s record. [Dkt. 21]1 While Andersen does not seek

relief against the decedent’s estate and/or heirs of Fenn in this amended complaint, Andersen reserves

the right to seek such relief at a potential future date. Specifically, in the event that the Finder claims

that the decedent estate/heirs of Fenn are in current possession of the treasure chest, Andersen reserves

her right to pursue potential, unknown claims against same if necessary and appropriate. At this stage,

it is premature to articulate such claims given that relevant, unknown facts exist as to the find, retrieval,

and current location of the treasure chest.
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
1
      Andersen accepts the representations of Fenn’s former counsel as true under F.R.Civ.P.
11. Andersen attempted to independently verify same through the Santa Fe County records;
however, this information was not available to the public except family.

	                                                                                                                                                                                                                                                           1	  
          Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 2 of 20




        3.      Unknown Defendant’s current residence is not known. Andersen will be seeking

this information in this litigation.

        4.      Andersen seeks relief for monetary and injunctive relief against the Unknown

Defendant pursuant to 18 U.S.C. § 1030(g). As such, this Court has subject matter jurisdiction

under 28 U.S.C. § 1331 given that this matter involves a federal question.

        5.      This Court also has personal jurisidiction to hear this matter. First, the Unknown

Defendant purposefully directed his activities in this forum. Here, the Unknown Defendant is

defined as the finder and/or retriever and/or possessor of the treasure. In this regard, the

Unknown Defendant purposefully directed his activities in this forum by (a) using the solve of

Andersen relative to the puzzle/poem of the Thrill of the Chase; (b) bringing the treasure to

Forrest Fenn in New Mexico upon retrieval.

        6.      In addition, this Court has personal jurisdiction given that the claim arises out of

defendant’s forum-related activities, specifically hacking and stalking of Andersen and her

solving of the poem and searching of New Mexico.

        7.      In addition, the exercise of personal jurisdiction over this matter is reasonable

given that this is the state in which Fenn created the poem and launched the search for same.

Further, New Mexico is where the decedent’s estate of Fenn possesses discovery relative to the

hiding/finding/retrieval of the treasure chest. In addition, counsel for Fenn has argued that in the

Erskine v. Fenn case, 3:20-cv-08123, pending in Arizona that New Mexico is the proper place of

personal jurisdiction. In addition, in the event that it is discovered the Unknown Defendant

tendered possession of the treasure chest to Mr. Fenn, the treasure chest may be currently located

in the State of New Mexico. At this juncture, counsel for Mr. Fenn has been evasive relative to

answering this question.




	                                                                                                2	  
                                                                          Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 3 of 20




                                                            8.                                                           At all relevant times herein, Andersen was primarily searching for the treasure

chest in New Mexico pursuant to the clues and hints relative to the poem/puzzle created by

Forrest Fenn in the book entitled “The Thrill of the Chase” and related publications. Also, the

solve to the puzzle/poem is centered in New Mexico. As such, venue and personal jurisdiction

are proper in the District of New Mexico because a substantial part of the events giving rise to

Andersen’s claims occurred within the District of New Mexico pursuant to 28 U.S.C. §

1391(b)(2)2.

Background Facts

                                                            9.                                                           Andersen participated in a treasure hunt drafted by Fenn.                                                                       To the best of

Andersen’s recollection, Andersen first heard about the poem/puzzle in 2017 while she was

dealing with the stress of litigation with her ex-husband, a wealthy Illinois physician.

Specifically, Andersen had just gotten done dealing in defending a frivolous criminal matter that

was instigated by her ex-husband and his divorce attorney as a custody ploy; while Andersen

ultimately got the charges thrown out at trial without the need to put on a defense (because

Andersen’s ex-husband was a fake victim), Andersen had been subjected to years of litigation

and costs both relative to the criminal matter and the custody matter. The custody litigation is

still ongoing to date. It has been very tiring and harassing against Andersen.

                                                            10.                                                          In 2017, Andersen was just beginning efforts to go after her ex-husband and the

police (Village of Glenview, Illinois) for the filing the false charges and harassing her with the

criminal litigation as well as their conduct within the criminal litigation itself. It was in 2017 that

Andersen filed her false arrest litigation in Illinois state court that was thereinafter removed to


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
2
       Personal jurisdiction may also be proper based on the residency of the Unknown
Defendant. Again, however, counsel for Mr. Fenn has been obstructionist in providing this
information.

	                                                                                                                                                                                                                                                                   3	  
         Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 4 of 20




the Northern District of Illinois. One of the claims that Andersen sought to pursue was a Monell

claim relative to the systemic, problematic conduct of the Glenview Police Department.

       11.     When Andersen first learned of the search, Andersen did not buy the book at first.

Rather, Andersen read the blogs ( http://mysteriouswritings.com/ and https://dalneitzel.com/)

without buying the books. Andersen surmised that Fenn hid himself in the blogs posting

additional hints; Andersen believes that she was correct in her belief.

       12.     After reading the blogs, Andersen wrote a quick e-mail to Fenn in 2017. For the

most part, except from recent months, Andersen did not retain her e-mails to Fenn.           For

Andersen, the hunt was never something that she intended to bring to litigation. Rather, this

event was supposed to be her break from it and hopefully an escape from the tiring legal

profession.

       13.     To the best of her recollection, Andersen’s first e-mail was just a quick note

thanking Fenn for the fun idea and, further, that Andersen was using same as an outlet from her

legal work and a stressful situation. To the best of her recollection, Andersen did not mention

the specifics of what she was dealing with in her e-mail communications with Fenn.

       14.     In response to her e-mail, Fenn wrote back within a very short time period and

teased Andersen. It was a very nice, funny introduction that was going to lead to years of

teasing/pranking between Andersen and Fenn.

       15.     Upon information and belief, it was around January or February of 2018 when

Andersen had a breakthrough on reading the blogs. Suspecting that Fenn was playing a character

on the DalNeitzel blog, Andersen wrote Fenn asking for that person’s contact information to

tease Fenn. Fenn did not respond to Andersen’s e-mail. However, while Andersen did not

realize it at the time, Fenn indirectly responded to Andersen by posting on the Mysterious




	                                                                                             4	  
                                                                          Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 5 of 20




Writing website that he had a “gut fealing” that the treasure chest would be found that year

(2018). In part, because Fenn was known to not give personal hints, Fenn started giving subtle

messages to Andersen and the community that someone was on to him and the solve. See

http://mysteriouswritings.com/six-questions-with-forrest-fenn-and-the-thrill-of-the-chase-

treasure-hunt-double-charmed/

                                                            16.                                                          At this time, Andersen got excited about her potential to solve the puzzle and

ordered the books. In March 2018, immediately prior to her first trip, Andersen ordered the first

two books hoping that they would help give her the key to honing in on the precise area of the

treasure chest location. After reading the Thrill of the Chase (having already extensively read

the blogs for at least a half of a year), Andersen found the “key”3 to unlocking the puzzle and

approximately two the clues. In March 2018, Andersen believed that she had bypassed the first

eight clues and hit the 9th clue by reverse engineering the poem so to speak. Andersen then left

for New Mexico without telling Fenn in order to surprise him for her first trip in late March

2018. (In retrospect, Andersen believes that she figured out the eighth clue prior to leaving for

New Mexico.)

                                                            17.                                                          In addition, in early March 2018, Andersen got a series of anonymous e-mails

from a “Sand Sanders” relative to her Monell claims in her false arrest case and addressing how

the current Chief of police for the Village of Glenview was involved in a perjury scandal called

“Bambigate” that ultimately led to his termination in Rockford, Illinois. Andersen suspected that

“Sand Sanders” was Fenn or someone who worked for Fenn given that (a) no one else would

have cared about Andersen to initiate such detailed research; (b) “Sand Sanders” relates to the

sandy, desolate search area that is also alluded to in the Thrill of the Chase’s reference to Second

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
3
      The “key” to unlocking the puzzle is actually an example of a slight of hand by Fenn.
Andersen will explain same in an in camera hearing if allowed.

	                                                                                                                                                                                                                                                       5	  
                                                                          Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 6 of 20




Fig by Edna St. Vincent Millay.                                                                                                                                                                                                                          See https://www.youtube.com/watch?v=2QflTxYsAWg A

copy of one of the e-mails by “Sand Sanders” relative to Andersen’s Monell claim by “Sand

Sanders”4 is attached hereto as Exhibit A and is incorporated herein by reference. At this point,

Andersen suspected that Fenn had retained a private investigator relative to Andersen.

                                                            18.                                                          When Andersen left for New Mexico on her first trip in late March 2018,

Andersen then started sending e-mails to Fenn. Her first was from the Amtrak train station in

Chicago to let him know generally where she was going….namely New Mexico. At the time,

Andersen used props with pictures on same as to how she came to her conclusion. Once in the

area, Andersen then took pictures and would e-mail Fenn with same. She then started to divulge

that she believed that she knew the end of the solve/poem location. Andersen did, in fact,

happen across a key spot on this first trip. Andersen will advise this Court as to what she found

in an in camera hearing if allowed.

                                                            19.                                                          From 2018, Andersen would communicate either publicly on the blogs or through

e-mails. Fenn never responded substantively to any of Andersen’s e-mails. It took until October

2019 for Andersen to finally figure out where to go from the key spot that she discovered in

March 2018. Andersen drove and hiked to multiple locations in this time frame to take pictures

relative to the clues and explore.

                                                            20.                                                          After Andersen’s return from New Mexico in early April, Fenn indirectly teased

Andersen by giving an interview with Amtrak magazine talking about a “law student” and “his”

e-mail:

                                                                                                                         Fenn recently received an email from a law student, who was only just
                                                                                                                         learning of Fenn’s treasure. He thanked Fenn “for reminding me of a part
                                                                                                                         of who I am that has waned greatly during the last years of my legal
                                                                                                                         studies. I have had the opportunity to live abroad and travel widely. But
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
4
        Andersen often teased Fenn about his absurd and funny sandy/dry choice for his solve
location.

	                                                                                                                                                                                                                                                                                                      6	  
         Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 7 of 20




               now, after law school—a black hole of creativity and childish adventure—
               I feel old and defeated much more often than I should.”


               Fenn responded with an impassioned plea that offered more clues to his
               real intentions than any of the secrets hidden in his poem. He told the man,
               “Don’t you dare work as a lawyer,” even if that career brings financial
               security. “If you do, you will wear a coat and tie, sit at a desk all day,”
               Fenn wrote. “You will not have time to smell the sky or experience the
               soft breeze ripe with sun. Go looking for my chest full of gold and all of
               the other treasures that lurk once you leave the florescent lights behind.”

       21.     The above and his writings on Mysterious Writings and DalNeitzel’s site (called

“scrapbooks”) was Fenn’s way of encouraging Andersen after her initial Spring 2018 trip. This

is also when Fenn amended his third book “Once Upon Awhile” and included the “Dizzy” Dean

story. See https://dalneitzel.com/2018/06/21/scrapbook-one-hundred-eighty-eight/ After this,

the above blogs started going crazy that someone was close.

       22.     At some point in this 2018 time frame, Andersen joined the Mysterious Writing

blog under the name “Willowtree”. At the time, she did not research it relative to the hunt,

Andersen chose the name because it from her it was a “forest” name that was the opposite of the

corporate greed that she had experienced in a case that she brought against Zillow. For the most

part, Andersen was just an observer on that blog for quite awhile. Andersen was watching for

Fenn to pop up in one of his hidden characters again.

       23.     And he did. It was at this point in time that Andersen came out of hiding and

started chatting with Fenn publically. After Andersen’s May trip (which she did not give

advance notice to Fenn), Andersen found out on the Mysterious Writing blog that she was being

filmed. Andersen went to go look for these postings; for unknown reasons, the blog postings

have been deleted. Andersen will request same in discovery herein.




	                                                                                            7	  
                                                                          Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 8 of 20




                                                            24.                                                          Specifically, because she did not pre-announce her arrival, a stranger drove up to

this remote area. Andersen believes that this was one of Fenn’s camera people who had not

prepared for Andersen’s unannounced arrival.

                                                            25.                                                          When Andersen returned home after this May 2018 trip, Andersen found out that

she was in fact being filmed because Fenn (in a hidden character) started teasing Andersen about

her eating cheetos and other embarrassing/funny matters relative to her March/May 2018

searching. There was also a suggestion that some beer drinking local people had followed

Andersen and/or searched after Andersen left.                                                                                                                                                                                                            Fenn posted a funny video similar to this

https://www.youtube.com/watch?v=0VOe5VBNXpc on Mysterious Writing to assure Andersen

that the beer drinking “fish”5 who had followed Andersen were unsuccessful in their cheating.

                                                            26.                                                          After this May 2018 incident, Andersen became very protective of her

searching/solve progress.

                                                            27.                                                          Between May 2018 and October 2019, Andersen then went back to solve the

balance of the poem and figure out the second stage of the solve. Andersen also then figured out

what clue she had missed in the area that she had happened across in her late March 2018 trip.

                                                            28.                                                          Andersen will not address the clues/answers so as to not educate Unknown

Defendant. Andersen will also not disclose what she found in March 2018 so as to not educate

the Unknown Defendant.

                                                            29.                                                          After finding the general location, Andersen incurred substantial monies and time

(months each year) physically looking for the treasure. During that time period, Andersen never

saw any searcher. The road that is closest to Andersen’s primary search location is very poorly

maintained and is largely avoided except by local residents. Andersen would camp or stay with

local residents during her lengthy search trips from March 2018 until June 2020.
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
5
                                                            Fishing is a theme through the relevant books.

	                                                                                                                                                                                                                                                                                              8	  
         Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 9 of 20




       30.     Over the years, in addition to the above, Fenn quietly acknowledged Andersen as

the solver of the poem/puzzle.      Sample references can be found in his Rooster Cogburn

scrapbook, his reference to Bohemian (Andersen is Czech), his reference to “doctor/lawyer”

(Andersen’s ex-husband is a doctor), his reference to “barb” in a scrapbook, his reference to a

boa (Andersen wore one in an old law firm photo), his reference to a mom searcher and several

other examples. Further, Fenn is fully aware that Andersen was the actual solver of the poem

and has been so for some time while attempting to find the precise spot.

       31.     Fenn has likely hundreds of e-mails from Andersen, including photographs

relative to almost all of the nine of the clues/answers as well as relative to finding the physical

location. Conversely, upon information and belief, Unknown Defendant came out of “left field”

with his solve that he stole from Andersen and has sparse, substantive communications to Fenn.

The “Wyoming” Solve

       32.     In early June 2020, Fenn announced that the treasure had been found under a

“canopy of stars”. https://dalneitzel.com/2020/07/22/15/        Andersen believes that Fenn’s

reference to the treasure being found under a “canopy of stars” reference relates to her and her

solve. The canopy of stars was a tipi prepared by Andersen’s sister that contained funny pictures

relative to the solve and Andersen’s adventures/jokes.        Again, Andersen will explain the

significance in an in camera hearing if allowed. Andersen took multiple pictures of this tipi in

her April 2020 trip, her May 2020 stop in Wyoming and her May/June 2020 searching in her

final search area.

       33.     In addition, after the initial June 2020 “find” announcement by Fenn, Fenn (who

is known to tease, lie and prank) began to unravel. First, the blogs began discussing how the

pictures of the “found” chest were manipulated and photo shopped. Second, one of the pictures




	                                                                                               9	  
                                                                    Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 10 of 20




photo shopped in the chest related to Andersen’s travelling in May 2020 to Mount Rushmore

(where Andersen took funny pictures for Fenn on her way to New Mexico on her May/June 2020

trip). https://www.youtube.com/watch?v=BB2y72eRwIU&t=200s Third, a blurred picture of

Andersen and her dog, Cupcake, seem to appear in the photo shopped images of the “found”

chest. Copies of the picture with markings by Andersen is attached hereto as Exhibit B and C and

are incorporated herein by reference. Fourth a purported willow branch appears in the chest.

Fifth, the scissors in the discovered chest had two potential meanings at Andersen’s final search

area. Again, Andersen will explain this last point in an in camera hearing if allowed by this

Court.

                                                            34.                                                          To date, Andersen has made multiple requests to Fenn and his counsel to (a)

clarify if the solve location is the same as the “find” location; (b) disclose whether more than one

treasure has been hidden; (c) to disclose whether he was just pranking and engaging in word play

by saying that he and the Finder “agreed that we should reveal that the treasure was found in

Wyoming”6 (as opposed to saying that the solve of the poem was in fact in Wyoming) or,

alternatively, that the treasure was actually hidden at the solve location (as opposed to being

hidden at his personal property in a location not connected to the solve location); (d) to disavow

Andersen’s solve and clear evidence of same; and (e) to provide a verified statement to Andersen

and this Court disavowing Andersen’s solve. Fenn and his counsel evaded Andersen’s numerous

inquiries. A true and correct copy of one of Andersen’s correspondence with Fenn and his

counsel is attached hereto as Exhibit D and is incorporated herein by reference.


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
6
        In one of her e-mails to Fenn from the Spring of 2020, Andersen had joked that the
YouTubers were constantly discussing Wyoming and sending their viewers astray. Andersen
joked that even the people near Andersen’s search area were heading up to Yellowstone by
listening to these YouTubers rather than by trying to solve the poem and listen only to Fenn.
Andersen believes that the Wyoming “find” announcement stems from this joke.

	                                                                                                                                                                                                                                                       10	  
                                                                    Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 11 of 20




                                                            35.                                                          In addition, almost immediately after Andersen confronted Fenn and his counsel

with Fenn’s Wyoming7 announcement, Fenn then released an e-mail stating that interest was

growing in “Cody”.                                                                                                                                                                             See https://www.hintofriches.com/forum/the-hint-of-riches/191847-new-

quote-by-f-thoughts/page12 Upon information and belief, this was another way of Fenn teasing

Andersen. Upon information and belief, Fenn was not referring to Cody, Wyoming. Rather,

Fenn was referring to an area within Andersen’s search area where Andersen had begun digging

(and was also tied to the scissors and a strange website picture that Andersen will show this

Court in camera if allowed). Cody is not a city location, but a second reference to one of the

clues that is repeated in the final search area/solve location area.

                                                            36.                                                          As such, Andersen is confident in her solve and her solve location. Assuming that

there is only one treasure location, Andersen believes that she has rightfully earned “title” to the

treasure chest.                                                                                                                                    The books’ clues (and one is particularly blatant) refer precisely to where

Andersen was searching. Indeed, after October 2019, Fenn gave multiple hints to the public to

confirm to Andersen that she was correct and to give them a final chance to catch up; Fenn even

repeated the most blatant hint in a November 2019 interview. Despite same, Andersen never

saw a single person searching for Fenn’s treasure through and until the June 2020 announcement.

The Unknown Defendant

                                                            37.                                                          Andersen started hearing from the Unknown Defendant at some point in time

after she moved into her condo in Chicago.                                                                                                                                                                                                               Andersen purchased same in October 2018.

Andersen will need to secure her phone records relative to same. As in May 2020, Andersen

initially attempted to block the Unknown Defendant; but given that he was using a pranking app,

this was impossible.

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
7
      Wyoming (which is discussed in the books) is relevant to Andersen’s searching.
Andersen will address same in camera if allowed.

	                                                                                                                                                                                                                                                                                            11	  
           Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 12 of 20




          38.   Andersen never felt threatened by the Unknown Defendant (whom she now

jokingly calls “Joe Stalker”). Even though he told Andersen that she was being watched, Joe

Stalker was funny. Andersen had originally thought that the Unknown Defendant was Fenn or an

employee pranking Andersen in a different fashion. Despite her suspicion, Andersen never

discussed the “Chase” with the Unknown Defendant.

          39.   Andersen did not save these 2019 texts because she considered them mostly as

nonsense, funny and not threatening and had nothing to do with the “Chase”.

          40.   On one of these early 2019 texting occasions, the Unknown Defendant advised

Andersen that he has researched one of her litigation matters and had found information relative

to her opposing counsel. This case related to a fraudulent conveyance of a judgment debtor’s

assets.    The Unknown Defendant told Andersen that he had found information about her

opposing counsel (who was also personally a defendant in an unrelated fraudulent conveyance

case in the Northern District of Illinois) and his hiding of his own personal assets. This comment

again led to Andersen suspecting that the Unknown Defendant was Fenn or someone who

worked for him. To the best of her recollection Andersen would say that this occurred some time

between October 2018 and the Spring of 2019. Again, Andersen will need to see if her phone

records reflect the dates relative to this texting.

          41.   The Unknown Defendant also told Andersen that he had her bugged and was

monitoring her activities. At the time, Andersen just brushed it off thinking that Fenn was

having Andersen investigated to make sure that she was a nice person.

          42.   Then in approximately the summer of 2019, the Unknown Defendant disappeared

until May 2020 when Andersen reached New Mexico for her most recent, pre-announcement




	                                                                                             12	  
        Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 13 of 20




searching trip. Again, as shown in Exhibit E and is incorporated herein by reference, Andersen

attempted to block the Unknown Defendant.

       43.     At first, the Unknown Defendant denied being the same person as in 2019.

However, he then let little things “slip” which reminded Andersen of his prior 2019

communications. Again, even though she suspected Fenn or someone who worked for him, she

never discussed the Chase in the event that it was not. During her camping, the Unknown

Defendant again alluded that Andersen was being watched. As she had done before, Andersen

ignored the Unknown Defendant’s text as nothing more than funny and/or just nonsense.

Andersen never felt physically threatened by the Unknown Defendant.           Before the “find”

announcement, Andersen still suspected that it could be Fenn or one of his employees pranking

Andersen to keep her cheerful during her lonely camping time.

       44.     Andersen was camping in her car when the “found” announcement was made by

Fenn in early June 2020. She then drove to Fenn’s home expecting to see media. No one was

there. For the first time in her history with Fenn, Andersen called Fenn.

       45.     Fenn advised Andersen that he did not want to discuss the matter with Andersen,

that the Chase was over and that she could call back the next day. Andersen then returned to her

search area, camped overnight in her car and went to inspect her area at the break of dawn the

next day. Andersen took pictures and video of same. Andersen did not readily see anything out

of place; however, she had not taken pictures immediately prior the announcement in any detail.

Andersen will be requesting the hiding/find pictures (and not just the photo shopped versions) in

discovery herein.

       46.     The next day, Fenn repeated that he did not want company due to the virus and/or

to discuss the matter with Andersen. After approximately a week of waiting, Andersen finally




	                                                                                            13	  
                                                                    Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 14 of 20




returned back to Chicago. That was when Andersen saw and learned that the find photographs

were fake and, further, that Fenn was oddly meeting with the “Finder” outside of his home at an

unknown office and not wearing a mask. Andersen waited for Fenn to confess as to his pranking

relative to the “finding” of the treasure. That still has not occurred to date.

                                                            47.                                                          In addition, after Andersen searched and photographed her area the morning after

the “find” announcement, Andersen returned to Santa Fe. On her way, she reported the matter to

the local police. Upon information and belief, the police did not do anything with Andersen’s

complaint. At this point in time, Andersen is not interested in pursuing criminal remedies

against the Unknown Defendant.

                                                            48.                                                          Andersen also send the Unknown Defendant a text confronting him about the

purported “find”.                                                                                                                                                          That is when the Unknown Defendant admitted that he knew about

Andersen’s search activities. One example is that he knew that Andersen wore costumes and

took silly photographs.8 Only Fenn knew that from Andersen’s e-mail correspondence.                                                                                                                                                                      A true

and correct copy of his text message is attached hereto as Exhibit F and is incorporated herein by

reference. In addition, the Unknown Defendant’s reference to “Michael Haas” in Exhibit F is a

reference to a small claims case that Andersen had relative to a Chicago locksmith who stole

Andersen’s deposit; the Unknown Defendant would only have found this after extensive digging



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
8
        The solve is a fantasy solve. Once Andersen realized that she was on camera being
watched/laughed at, Andersen joked that she was like “Gene Gene the dancing machine on the
Gong Show” https://www.youtube.com/watch?v=xuJHKVQ2kLA in the funny things that she
had to do while searching. Once she realized that she was on film and being laughed at,
Andersen joined in the fun by taking funny pictures in costumes. Andersen hoped that should she
find the treasure, she or Fenn would write a story for kids about her crazy adventure.
        Also, one of Fenn’s quotes is that imagination is more important than “knowlege” [sic].
This is quote has at least two purposes: (a) to let the reader know that they will need to do a
fantasy/abstract solve and (b) the missing “d” is a hint. (Fenn also misspells his friend, Edward,
as “Edard” in the book. (Again, Andersen will explain same in an in camera hearing if allowed.)

	                                                                                                                                                                                                                                                          14	  
          Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 15 of 20




into Andersen’s computer files and/or on the internet records of the Circuit Court of Cook

County.

       49.     In addition, although Andersen inadvertently lost the text when she changed

phone companies recently, the Unknown Defendant also made a reference to “Bonnie and

Clyde” in post-announcement text. “Bonnie and Clyde” was a nickname that Andersen gave to

two local residents who had become a potential danger to Andersen and the other local residents.

Again, only Fenn would have known this fact from Andersen’s e-mail communications.

(“Clyde” is the nickname of the person listed in the police report that Andersen previously filed

in this matter. He was a former felon and appeared to be a drug addict; he threatened violence in

the local community and attempted to intimidate Andersen on a few occasions.)

       50.     The text messages attached as Exhibit F also show that the Unknown Defendant

had no substantive understanding as to how to find the physical location of the treasure from the

last clue/answer.

       51.     Upon information and belief, based on Exhibit F, Unknown Defendant has no

substantive as to the actual solve of the poem.      Conversely, upon information and belief,

Andersen has solved all nine clues based on what Forrest Fenn has implied in blog

postings/Scrapbooks.

       52.     After the announcement that Fenn had passed, Andersen received numerous

communications from Fenn’s counsel relative to this litigation. Andersen thought that was odd

and suspect in light of the fact that it had just been announced. Andersen suspected that perhaps

the announcement of Fenn’s passing was another prank.

       53.     Approximately a week ago, Andersen sent the Unknown Defendant a text and the

Unknown Defendant responded. Then Fenn’s counsel filed Dkt. 21 and, further, Fenn’s family




	                                                                                            15	  
        Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 16 of 20




members posted comments on social media about Fenn’s passing. As such, Andersen has no

reason to question Docket 21 and/or Fenn’s counsel’s representations to this Court. As such, the

question still remains: who is Joe?

       54.     In the past week or so, Andersen was told that (amazingly if in fact true) the

Unknown Defendant also inadvertently captured potential recordings/evidence of criminal

misconduct relative to her custody case. A copy of one of the text message is attached hereto as

Exhibit G (from September 16, 2020) and is incorporated herein by reference. If true, this

information should be tendered to Andersen and/or the United States Attorney General for

investigation/prosecution.   Likewise, if a private investigator of Fenn also has any such

information, Andersen would ask that this Court assist her in securing same.

       55.     Andersen is not pranking herself. Andersen also has not asked any friend, family

member or acquaintance to text her. Andersen will use discovery in this litigation to try and

trace the source of the text messages if possible.

       56.     Upon information and belief, Unknown Defendant stole Andersen’s solve by (a)

hacking her computer and/or e-mails (i.e. those to Fenn) and (b) physically stalking Andersen

once she arrived for her final searches.

       57.     Andersen has repeatedly asked Fenn and his counsel to correct Andersen and to

educate her as to who “Joe”. Again, Fenn and his counsel have evaded Andersen to date.

        COMPLAINT FOR INJUNCTION AND MONETARY RELIEF AGAINST
           UNKNOWN DEFENDANT PURSUANT TO 18 U.S.C. § 1030(g)

       58.     Andersen incorporates paragraphs 1 through 57 as paragraph 58 herein by

reference.

       59.     At all times relevant hereto, there existed the Computer Fraud and Abuse Act, 18

U.S.C. §1030 that prohibits the unauthorized accessing of protected computers with the intent to



	                                                                                           16	  
        Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 17 of 20




either obtain information, further a fraud or damage a computer and its data. 18 U.S.C. § 1030(g)

allows for private persons who have been damaged in excess of $5,000 or more to seek monetary

and/or injunctive relief pursuant to same. 18 U.S.C. § 1030(g) states as follows:


       (g)Any person who suffers damage or loss by reason of a violation of this section
       may maintain a civil action against the violator to obtain
       compensatory damages and injunctive relief or other equitable relief. A civil
       action for a violation of this section may be brought only if the conduct involves 1
       of the factors set forth in subclauses  [5] (I), (II), (III), (IV), or (V) of subsection
       (c)(4)(A)(i). Damages for a violation involving only conduct described in
       subsection (c)(4)(A)(i)(I) are limited to economic damages. No action may be
       brought under this subsection unless such action is begun within 2 years of the
       date of the act complained of or the date of the discovery of the damage. No
       action may be brought under this subsection for the negligent design or
       manufacture of computer hardware, computer software, or firmware.

18 U.S.C. § 1030(g).

       60.     Andersen’s computer and her e-mail communications to Forrest Fenn fall within

the definition of a protected computer for purposes of the Computer Fraud and Abuse Act.

       61.     Upon information and belief, Unknown Defendant found the precise location of

the Forrest Fenn treasure not because he solved the puzzle, but because he/ intentionally hacked

Andersen’s computer and e-mails in violation of the Computer Fraud and Abuse Act and,

further, stalked Andersen physically at the treasure location site.

       62.     Upon information and belief, Unknown Defendant damaged Andersen by stealing

her proprietary information relative to the solve of the Forrest Fenn poem/puzzle and the

physical location of the treasure chest. Unknown Defendant intended to damage Andersen by

stealing her proprietary information and using same to reach the treasure first.




	                                                                                                17	  
            Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 18 of 20




        63.      Upon information and belief, Unknown Defendant secured the location of the

treasure by unethical and illegal means and should be barred from having any right or title in the

treasure.

        64.      Upon information and belief, but for the improper conduct of Unknown

Defendant, Andersen would have located the treasure given that she was focused on a very small

area at this late, multi-year juncture of the search.

        65.      To date, neither Fenn nor his counsel: (a) have publicly disclosed the Finder; (b)

have given a credible solve to Andersen or the public; (c) have responded to Andersen’s

challenge to the find announcement and suspect details; (d) have disavowed Andersen’s solve;

(e) have offered Andersen a direct explanation as to why the Chase concluded and/or why she is

being left in the dark in light of her correct solve; and (f) have advised Andersen who “Joe” is if

not the Unknown Defendant in any verified fashion. The conduct of Fenn and his counsel has

been evasive, obstructionist and suspect to date.

        66.      Upon information and belief, the value of the chest and its contents is millions of

dollars if sold/auctioned.

        67.      Wherefore, Andersen requests that this Court take the following relief:


        (a)      To order discovery from the Unknown Defendant and Fenn’s heirs and counsel as

to the identity and contact information of the purported Finder/Unknown Defendant; the current

location of the chest; the explanation for their evasiveness with Andersen; all research relative to

Andersen, including all audio/video recordings which may contain criminal activities relative to

her custody case; the information relative to the hiding and finding of the chest, including un-

doctored photographs and videos; all communications with the alleged Finder; the solve; all

video footage of Andersen in New Mexico; and an explanation as to whether there is a basis for



	                                                                                               18	  
           Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 19 of 20




confusion (i.e. two versus one chest) if any and why that was not disclosed to Andersen without

needing to resort to litigation;

        (b)     To compel counsel for Fenn to explain the above in a Zoom status in camera

hearing;

        (c)     To order an in camera hearing with Andersen to better understand the solve;

        (d)     To order discovery relative to the third party blog sites, including but not limited

to the above;

        (e)     To order discovery relative to the phone number behind the pranking app;

        (f)     To enjoin the Unknown Defendant from selling and/or auctioning the treasure;

        (g)     To order the Unknown Defendant to turn over the treasure chest to Andersen;

        (h)     To order monetary damages for any of the assets removed from the treasure chest;

and

        (i)     To order costs against the Unknown Defendants associated with this litigation.


                                      Barbara Andersen

                                      ___/s/ Barbara Andersen_____________________
Barbara Andersen, 6256000
1220 West Sherwin, Unit 1E
Chicago, IL 60626
(708) 805-1123
bandersen@andersen-law.com




	                                                                                               19	  
         Case 1:20-cv-00553-JFR Document 23 Filed 09/17/20 Page 20 of 20




                                          VERIFICATION

1.     I, Barbara Andersen, verify that I personally prepared the above complaint. If called to

testify, I would testify as contained therein.

2.     I have personal knowledge of the allegations contained in the above, verified complaint

except for when plead “upon information and belief”, “to the best of my recollection” or other

commentary to that effect.

3.     I verify the complaint under penalty of perjury that the statements contained therein are

true and correct.



/s/ Barbara Andersen, plaintiff and attorney
September 17, 2020




	                                                                                           20	  
